Title: [Thursday June 15. 1776.]
From: Adams, John
To: 


      Thursday June 15. 1776. Congress having proceeded to the Election of a Committee to form the Board of War and Ordinance, the following Members were chosen
      Mr. J. Adams, Mr. Sherman, Mr. Harrison, Mr. Wilson and Mr. E. Rutledge.
      Richard Peters Esqr. was elected Secretary of the said Board.
      From this time, We find in Almost every days Journal References of various Business to the Board of War, or their Reports upon such Things as were referred to them.
     